DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on April 25, 2022 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed January 25, 2022) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vallejo et al. US 8,672,123.
Regarding claim 15, Vallejo teaches a method of preparing liquids for infant consumption comprising the steps of: providing an infant bottle comprising a formula compartment disposed adjacent an open top end of a receptacle (the top “formula compartment” is next to the open top of the bottom compartment, i.e., “a receptacle” (col. 3, lines 5-45)); providing a formula release mechanism disposed within the formula compartment and configured to rotate relative to the formula compartment (baffle 20 comprising plug 28 is disposed within aperture 40 of the “formula compartment” (col. 3, line 65- col. 4, line 5)), wherein rotation of the formula release mechanism (the baffle assembly) in a first direction, uncovers at least one aperture in a portion of a bottom of the formula compartment (col. 4, lines 5-20), and further rotation of the formula release mechanism relative to the formula compartment, in the first direction, covers the at least one aperture while keeping the bottom of the formula compartment in position during the rotation of the formula release mechanism (col. 4, lines 5-20); and rotating the formula release mechanism to uncover the at least one aperture in the portion of the bottom of the formula compartment and allow material in the formula compartment to drop out of the formula compartment into the receptacle (col. 4, lines 20-25).
It is noted that Vallejo states the upper assembly comprises liquids wherein applicant labels the compartment as “formula compartment”; however, said labeling of compartments/components (e.g., “baffle assembly” vs. “formula release mechanism”) would not result in a patentable difference between the prior art and the present invention. 
Regarding claim 16, claim 15 is applied as stated above. Vallejo further discloses wherein the formula compartment is made out of a translucent material and comprises gradations along a side, and the method further comprises the step of measuring an amount of material in the formula compartment using the gradations (col. 3, lines 30-40 and 48-50). 
Regarding claim 17, claim 15 is applied as stated above. Vallejo further comprises the step of locking the formula release mechanism in at least one of an open and closed position (col. 4, lines 5-45). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallejo et al. US 8,672,123 in view of Delattre et al. US 2012/0064470.
Regarding claims 18-20, claim 15 is applied as stated above. Vallejo teaches feeding infants and while it is common knowledge to warm formula before consumption, Vallejo does not expressly disclose providing a warming cover as claimed. 
Delattre discloses a removable warmer covering at least a portion of an outer surface of a receptacle for an infant bottle comprising a sleeve 106 for receiving the receptacle, a base 108 comprising power connector such as a rechargeable battery or automotive adapter vehicle [0045, 0050 (AC/DC, solar), claim 2], and a heating element 132 operatively connected to the battery [0044]. The warming device also comprises a thermometer and trigger which allows the heating element to turn on automatically when temperature drops [0053] and off automatically if there is not enough fluid in the bottle [0049].  One would have been motivated to heat the bottle of Vallejo with the portable heating device of Delattre since the device allows for one to heat a bottle to a selected temperature [0004] when conventional heating means are not available.   
	Allowable Subject Matter
Claim 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art is directed to rotating and outer baffle assembly to uncover an aperture by removing the plug and does not teach or suggest a rod and at least one leaf connected to the rod, the at least one leaf located over top of the bottom of the from compartment, and wherein rotating the formula release mechanism comprises rotating the rod to cause the at least one leaf to pivot to completely cover the at least one aperture when over top of the at least one aperture nor does the prior art comprise a sweeper plate orthogonal to the at least one leaf and connected to the rod, as required by claim 22. The plug of Vallejo, which could be considered comparable to the leaf of the present invention is not attached to a rod or moved by rotation of a rod. The plug is also underneath the aperture of the top compartment. There would be no motivation for one to modify the teaching of Vallejo to meet the aforementioned limitations given that said limitations would render the invention of Vallejo unsatisfactory for its intended purpose.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected under Harris (US 2014/0061145) and Kinzie (US 2007/0295755) have been considered but are moot because the new ground of rejection does not rely on Harris for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792